internal_revenue_service index no number release date re department of the treasury p o box ben franklin station washington dc person to contact telephone number refer reply to cc dom p si - plr-119987-98 date date legend spouse date decedent will z date this is in response to your submission of date and subsequent correspondence requesting an extension of time under sec_301_9100-1 of the procedure and administration regulations to make a reverse qualified_terminable_interest_property qtip_election under sec_2652 of the internal_revenue_code and to sever a qtip marital trust into two separate trusts under sec_26_2654-1 of the generation-skipping_transfer_tax gstt regulations decedent died testate on date survived by spouse and four children item vi paragraph a of decedent’s will provides for a fractional share of the residuary_estate to be allocated to two marital trusts the fractional share is to be determined under a formula calculated to reduce the federal estate_tax to zero after taking into account the amount of decedent’s unified_credit remaining at his death under item vi paragraph d item vii paragraph a and item viii paragraph a of will percent of this fractional share is to fund the power_of_appointment marital trust and percent is to fund the qtip marital trust under item viii paragraph b during her life the qtip marital trust is to pay spouse all of the trust income quarterly and under item viii paragraph c any part of the principal the trustees deem necessary to provide for her support in her accustomed manner of living considering her other means of support under item viii paragraph d at spouse’s death the trustees are to distribute the remainder of the qtip marital trust to any of decedent’s descendants or to any charity appointed by spouse in her will spouse cannot appoint any of the remainder to herself her creditors her estate or the creditors of her estate item viii paragraph g authorizes the trustees to divide into two separate trusts that part of the qtip marital trust for which an election is made under sec_2056 one trust would be the gstt exempt qtip marital trust consisting of a fractional share of the qtip marital trust the numerator of the fraction would be an amount equal to decedent’s gst_exemption available at his death and the denominator would be the value for federal estate_tax purposes of the trust property for which the election was made the balance of the qtip marital trust for which an election is made under sec_2056 would be the gstt nonexempt qtip marital trust item viii paragraph g authorizes the executor to make a reverse_qtip_election for the gstt exempt qtip marital trust and requests the executor to allocate the decedent’s available gst_exemption to that trust spouse as executrix of decedent’s estate employed an accounting firm to prepare the estate_tax_return on schedule m of form_706 which was timely filed by the estate the executrix made an election under sec_2056 with respect to the entire value of the qtip marital trust and claimed a deduction under sec_2056 for dollar_figurez the date of death value of the property passing to the trust on schedule r as filed the executrix failed to indicate that the qtip marital trust would be severed failed to make the election under sec_2652 with respect to the qtip marital trust and failed to allocate decedent’s gst_exemption subsequently on date the executrix sold stock held by the qtip marital trust and segregated the sale proceeds in a subtrust marital trust a for accounting purposes the estate proposes pursuant to item viii paragraph g of will and in accordance with sec_26_2654-1 of the generation- skipping transfer_tax regulations to sever the qtip marital trust into two separate trusts a gst exempt qtip_trust and a nonexempt qtip_trust and to make a reverse_qtip_election under sec_2652 with respect to gst exempt qtip_trust it is represented that at decedent’s death a certain amount of decedent’s gst_exemption was allocated to inter_vivos trusts under the automatic allocation rules of sec_2632 therefore to the extent that decedent has any available gst_exemption after that allocation that gst_exemption will apply to the reverse qtip_trust under the sec_2632 automatic allocation rules the gst exempt qtip_trust will consist of a fraction of the current value on the date of severance of the qtip marital trust including the value of marital trust a the numerator of the fraction will be the amount of decedent's gst_exemption remaining after the automatic allocation of decedent’s gst_exemption to the inter_vivos trusts and the denominator will be dollar_figurez the value as finally determined for federal estate_tax purposes of the qtip marital trust the nonexempt qtip_trust will consist of the balance of the current value on the date of severance of the qtip marital trust including marital trust a both the gst exempt qtip_trust and the nonexempt qtip_trust will be administered under the terms of decedent’s will and will contain the identical provisions under item viii with respect to distributions during spouse’s life and the distribution of the remainders at her death decedent’s estate requests an extension of time under sec_301_9100-1 to sever the qtip marital trust into a gst exempt qtip_trust and a nonexempt qtip_trust under b and to make the reverse_qtip_election under sec_2652 with respect to the gst exempt qtip_trust sec_2001 imposes a tax on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2056 provides that for purposes of the tax imposed by sec_2001 the value of the taxable_estate is to be determined by deducting from the value of the gross_estate an amount equal to the value of any interest in property that passes or has passed_from_the_decedent to the surviving_spouse sec_2056 provides the general_rule that no deduction shall be allowed for an interest passing to the surviving_spouse if on the lapse of time on the occurrence of an event or contingency or on the failure of an event or contingency to occur the interest will terminate or fail sec_2056 provides that in the case of qualified_terminable_interest_property the entire property shall be treated as passing to the surviving_spouse for purposes of sec_2056 and no part of the property shall be treated as passing to any person other than the surviving_spouse in a form described in sec_2056 sec_2056 defines qualified_terminable_interest_property qtip as property which passes from the decedent in which the surviving_spouse has a qualifying_income_interest_for_life and to which an election under sec_2056 applies sec_2601 imposes a tax on every generation-skipping_transfer with regard to the generation-skipping_transfer_tax gstt each individual is allowed an exemption of dollar_figure adjusted for inflation which may be allocated by such individual or by his or her executor to any property with respect to which such individual is the transferor under sec_2632 the allocation may be made at any time on or before the date prescribed for filing the individual's estate_tax_return including extensions under sec_2632 and sec_26_2632-1 any portion of an individual’s gst_exemption not allocated within the time prescribed in sec_2632 is allocated pro_rata on the basis of the value of the property as finally determined for federal estate_tax purposes first to direct skips treated as occurring at the transferor's death any balance is allocated pro_rata on the basis of the value of the property as finally determined for federal estate_tax purposes to trusts with respect to which a taxable_termination may occur or from which a taxable_distribution may be made the automatic allocation is irrevocable no automatic allocation of gst_exemption is made to a_trust that will have a new transferor with respect to the entire trust prior to the occurrence of any generation-skipping_transfer with respect to the trust sec_2652 provides that in the case of any trust with respect to which a deduction is allowed to the decedent's_estate under sec_2056 the estate of the decedent may elect to treat all of the property in the trust for purposes of the gstt as if the election to be treated as qualified_terminable_interest_property had not been made this election is referred to as the reverse_qtip_election the consequence of a reverse_qtip_election is that the decedent remains for gstt purposes the transferor of the qtip_trust for which the election is made as a result the decedent's gst_exemption may be allocated to the qtip_trust sec_26_2652-2 provides that a reverse_qtip_election is made on the return on which the qtip_election is made sec_26_2654-1 provides rules pursuant to which the severance of a_trust that is included in the transferor's gross_estate into two or more trusts is recognized for purposes of chapter if the governing instrument does not require severance the trust must be severed pursuant to discretionary authority granted either under the governing instrument or under local law under sec_26_2654-1 and sec_26_2654-1 the trust must be severed prior to the date prescribed for filing the federal estate_tax_return or in the alternative the federal estate_tax_return must contain a statement that the trust will be severed in addition the trust must either be severed on a fractional basis or a pecuniary basis if so required by the governing instrument if severed on a fractional basis the separate trusts need not be funded with a pro_rata portion of each asset held by the undivided trust under sec_301_9100-1 of the procedure and administration regulations the commissioner may grant a reasonable extension of time to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i if the taxpayer demonstrates to the satisfaction of the commissioner that the taxpayer has acted reasonably and in good_faith and granting relief will not prejudice the interests of the government sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-1 sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish that the taxpayer acted reasonably and in good_faith and granting relief will not prejudice the interests of the government sec_301_9100-3 in this case the standards of sec_301_9100-1 and sec_301_9100-3 have been satisfied consequently an extension of time is granted until days from the date of this letter for filing an amended schedule m showing that the assets listed on the original schedule m are divided into first a qtip marital trust and a power_of_appointment marital trust pursuant to items vi vii and viii of decedent’s will and second that the qtip marital trust is divided into a gst exempt qtip_trust and a nonexempt qtip_trust under item viii of decedent’s will and filing an amended schedule r making the reverse_qtip_election for the gst exempt qtip_trust a copy of this letter should be attached to the amended schedules a copy in enclosed for that purpose except as specifically ruled herein we express no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely yours paul f kugler assistant chief_counsel passthroughs and special industries enclosures copy of letter copy for sec_6110 purposes
